GANTT, J.
This is an appeal from the circuit court of Grundy county.
The proceeding commenced before a justice of the peace and had for its purpose the ascertainment of the damages defendant would suffer by the digging of a drain through his land to drain plaintiff’s land for agricultural purposes under the statute known as chapter 99, article 2, of the Revised Statutes of 1899.
The judgment was in favor of defendant for $25, from which he appeals.
*183After a careful examination we are of. opinion that'this court has no jurisdiction.
Neither the character of the parties nor the amount involved confers jurisdiction. The title to real estate is not involved and no other constitutional question was raised in the circuit court or before the justice of the peace, or in'the briefs of counsel in this court.
Because we have no jurisdiction it is directed that this cause be transferred to the Kansas City Court of Appeals.
Sherwood, P. and Burgess, concur.